Citation Nr: 0518483	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-38 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux disease (GERD).

2.  Entitlement to a compensable evaluation for osteoporosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1986 to 
June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), continuing the veteran's rating for GERD at 10 
percent disabling, and continuing the veteran's 
noncompensable rating for osteoporosis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes that the veteran underwent a VA examination 
for GERD and osteoporosis in October 2002.  However, the 
examining physician, who is listed in the American Medical 
Association documents as an internal medicine/pediatrician 
noted that he had not reviewed the veteran's prior medical 
records or claims folder.  In addition, the medical findings 
and diagnoses given at the October 2002 examination 
conflicted with medical findings and diagnoses found in the 
medical evidence included in the veteran's claims folder.  
For instance, the October 2002 VA examiner found no evidence 
of osteoporosis; however, the medical evidence indicates that 
the veteran was diagnosed with osteoporosis in service.  
Further, there were no findings of symptoms of GERD; however, 
in a subsequent private medical record dated in August 2004, 
the veteran was found to have nausea, vomiting and diarrhea.  
The Board notes that in Green v. Derwinski, 1 Vet.App. 121, 
124 (1991), the Court stated: "[F]ulfillment of the statutory 
duty to assist here includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one."  Therefore, the Board finds that a new VA 
examination for the veteran's GERD and osteoporosis, with 
review of the veteran's claims folder, is necessary to 
determine the current severity of his GERD and osteoporosis.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or non-VA, that treated him 
for his GERD and osteoporosis since 
August 2002, which he has not previously 
submitted.  After he has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  Upon completion of the above 
development, the RO should afford the 
veteran a VA examination to determine the 
severity of his GERD, and a VA orthopedic 
examination to determine the severity of 
his osteoporosis.  The claims folder must 
be made available to the physicians for 
review before the examination.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physicians.


Osteoporosis
The physician should include complete 
observations of the range of motion of 
the affected areas.  All findings should 
be reported.  The examiner should 
determine whether the affected joints 
exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disabilities; and if feasible, these 
determinations should be expressed in 
terms of the degree of additional ranges 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The orthopedic examiner 
should be asked to express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
repeated use over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional ranges of motion loss due to 
pain on use or during flare-ups.  The 
examiner should also record any objective 
displays of pain.  The examiner should 
identify manifestations of the veteran's 
service-connected disabilities and 
distinguish those manifestations from any 
coexisting nonservice-connected 
disabilities.  The complete examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be clearly set forth in the 
examination report.  The physician should 
state his medical specialty in his 
report.

GERD
The physician should report the presence 
or absence of the following symptoms 
attributable to gastroesophageal reflux 
disease:  frequent episodes of bowel 
disturbance with abdominal distress, 
pain, vomiting, material weight loss, 
hematemesis, melena, anemia, dysphagia, 
pyrosis, and substernal, arm or shoulder 
pain.  The examiner should also express 
an opinion as to whether the disability 
results in considerable or severe 
impairment of health.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  The 
physician should state his medical 
specialty in his report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  In 
adjudicating the veteran's osteoporosis 
and GERD, the RO should ensure that the 
appropriate diagnostic criteria are 
addressed.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


